Case 1:18-cr-20489-TLL-PTM ECF No. 64 filed 05/15/19      PageID.1243    Page 1 of 11



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          NORTHERN DIVISION


 UNITED STATES OF AMERICA,
                                           Case No. 18-cr-20489 (TLL)(PTM)
              Plaintiff,                   Hon. Thomas L. Ludington
 vs.

 JAMES D. PIERON, JR.,

              Defendant.



              DEFENDANT’S MOTION TO FILE UNDER SEAL
       Defendant James D. Pieron, Jr. (“Pieron”) respectfully moves under Local

Rule 5.3 to file under seal the unredacted exhibits (the “Unredacted Exhibits”) in

support of Pieron’s Motion for Judgment of Acquittal (the “Acquittal Motion”) and

his Motion for a New Trial (the “New Trial Motion”). In addition, as requested by

this Court, Pieron moves to file his response to the government’s tax position

under seal.

       Placeholder exhibits have been filed with the contemporaneously filed

Acquittal Motion and New Trial Motion and the Unredacted Exhibits have been filed

as sealed exhibits for the Court’s review. Pieron is not aware of any objection by

any party to filing this document under seal. While Pieron’s interests would be

gravely affected if the protected portions of the Unredacted Exhibits were publicly
Case 1:18-cr-20489-TLL-PTM ECF No. 64 filed 05/15/19        PageID.1244   Page 2 of 11



disclosed, Pieron is not aware of any non-party or third-party interests that may be

affected by such disclosure. While the personal and financial information in the

Unredacted Exhibits is protected under the Federal Rules to Criminal Procedure, to

Pieron’s knowledge, it has not previously been designated as “confidential” under a

protective order. However, this Court has previously required the filing under seal

of documents containing similar information in this case.

      The reasons and legal authority for this Motion are set forth in the below

Memorandum in Support which is attached hereto and incorporated herein fully by

reference. A proposed order granting the Motion is attached hereto as Exhibit 1.




                                      Respectfully submitted,

                                      HONIGMAN LLP




                                      By: /s/ Patrick J. Hurford
                                      Patrick J. Hurford
                                      Mark A. Pendery
                                      660 Woodward Avenue
                                      Detroit, MI 48226-3506
                                      313.465.7000
                                      phurford@honigman.com
Dated: May 15, 2019




                                         2
Case 1:18-cr-20489-TLL-PTM ECF No. 64 filed 05/15/19   PageID.1245   Page 3 of 11



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         NORTHERN DIVISION


 UNITED STATES OF AMERICA,
                                           Case No. 18-cr-20489 (TLL)(PTM)
             Plaintiff,                    Hon. Thomas L. Ludington
 vs.

 JAMES D. PIERON, JR.,

             Defendant.

                      MEMORANDUM IN SUPPORT OF
                      MOTION TO FILE UNDER SEAL




                                       3
Case 1:18-cr-20489-TLL-PTM ECF No. 64 filed 05/15/19        PageID.1246     Page 4 of 11



                                 INTRODUCTION
      By this Motion, Pieron seeks to protect from disclosure by filing under seal

certain personal and financial information contained in the Unredacted Exhibits that

is protected under Federal Rule of Criminal Procedure 49.1. Rule 49.1 primarily

concerns the redaction of personal identifying information, however, courts have

held that in circumstances of voluminous redactions where the document is entirely

comprised of redactable content, filing the document under seal is appropriate. See

United States v. Threadgill, No. 3:11-CR-86, 2012 WL 5384813, at *4 (E.D. Tenn.

Nov. 1, 2012). The specific information that Pieron seeks to be protected from

disclosure, and the reasons for filing the Unredacted Exhibits under seal, are set forth

below.

           PIERON’S PERSONAL AND FINANCIAL INFORMATION
      Defendants seek to file the following documents under seal:


 Document/ Description
 Exhibit

 Ex. B to     Gov. Ex. 45
 Acquittal
 Motion

 Ex. C to     Gov. Ex. 46
 Acquittal
 Motion




                                           4
Case 1:18-cr-20489-TLL-PTM ECF No. 64 filed 05/15/19    PageID.1247   Page 5 of 11




 Ex. D to    Gov. Ex. 47
 Acquittal
 Motion

 Ex. E to    Gov. Ex. 102
 Acquittal
 Motion

 Ex. F to    Gov. Ex. 19
 Acquittal
 Motion

 Ex. G to    Gov. Ex. 129
 Acquittal
 Motion

 Ex. 2 to     Gov. Ex. 40
 New Trial
 Motion

 Ex. 3 to     Gov. Ex. 42
 New Trial
 Motion

 Ex. C to     Exhibit C to the Fred Gavin Declaration
 Ex. 4 to
 New Trial
 Motion

 Ex. 5 to     Gov. Ex. 138
 New Trial
 Motion

 Ex. 6 to     Gov. Ex. 65
 New Trial
 Motion

 Ex. 7 to     Gov. Ex. 119,
 New Trial
 Motion



                                       5
Case 1:18-cr-20489-TLL-PTM ECF No. 64 filed 05/15/19   PageID.1248   Page 6 of 11




 Ex. 8 to     Gov. Ex. 68
 New Trial
 Motion

 Ex. 9 to     Gov. Ex. 18
 New Trial
 Motion

 Ex. 10 to    Gov. Ex. 115
 New Trial
 Motion

 Ex. 11 to    Gov. Ex. 129
 New Trial
 Motion

 Ex. 12 to    Gov. Ex. 102
 New Trial
 Motion

 Ex. 13 to    Gov. Ex. 70
 New Trial
 Motion

 Ex. 14 to    Gov. Ex. 114
 New Trial
 Motion

 Ex. 15 to    Gov. Ex. 120D
 New Trial
 Motion

 Ex. 17 to    Gov. Ex. 109
 New Trial
 Motion

 Ex. 18 to    Gov. Ex. 112
 New Trial
 Motion




                                       6
Case 1:18-cr-20489-TLL-PTM ECF No. 64 filed 05/15/19   PageID.1249   Page 7 of 11




 Ex. 19 to    Gov. Ex. 134
 New Trial
 Motion

 Ex. 20 to    Gov. Ex. 175
 New Trial
 Motion

 Ex. 21 to    Gov. Ex. 107B
 New Trial
 Motion

 Ex. 22 to    Gov. Ex. 130
 New Trial
 Motion

 Ex. 23 to    Gov. Ex. 108B
 New Trial
 Motion

 Ex. 24 to    Gov. Ex. 120F
 New Trial
 Motion

 Ex. 25 to    Gov. Ex. 121C
 New Trial
 Motion

 Ex. 26 to    Gov. Ex. 128
 New Trial
 Motion

 Ex. 27 to    Gov. Ex. 169
 New Trial
 Motion

 Ex. 28 to    Gov. Ex. 176
 New Trial
 Motion




                                       7
Case 1:18-cr-20489-TLL-PTM ECF No. 64 filed 05/15/19       PageID.1250       Page 8 of 11




 Ex. 29 to     Gov. Ex. 168
 New Trial
 Motion


      The Unredacted Exhibits contain confidential information that should be

protected from public disclosure, including the parties’ financial information,

identifying information, dates of birth, financial account numbers, and home

addresses. Review of the Unredacted Exhibits is necessary for the Court’s

consideration of Defendant’s Acquittal Motion and New Trial Motion. Defendants

therefore request that they be allowed to file these materials under seal.

      The E-Government Act of 2002 (which led to the adoption of Rule of

Criminal Procedure 49.1 and its civil procedure counterpart, Rule 5.2) addresses

privacy concerns about sensitive and personal identifying information in court

documents and provides for redaction or filing under seal to protect such

information. Rule 49.1 directs that filings on criminal matters must redact personal

identifying information, including Social Security numbers, taxpayer-identification

numbers, birth dates, the names of minors, financial account numbers, and home

addresses. This Court’s local rules also provide for sealing or redaction to protect

sensitive or personal identifying information.

      All documents filed with the court, including trial exhibits, are subject to the

redaction requirement. See Fed. R.Crim. P. 49.1 (Advisory Committee Note, 2007



                                          8
Case 1:18-cr-20489-TLL-PTM ECF No. 64 filed 05/15/19       PageID.1251   Page 9 of 11



amendments) (“Trial exhibits are subject to the redaction requirements of Rule

49.1 to the extent they are filed with the court.”).

      “It may also be necessary to protect information not covered by the

redaction requirement ... in a particular case.” Id. “The court may order that a

filing be made under seal without redaction.” Fed. R.Crim. P. 49.1(d). For good

cause shown, the court may order redaction of additional information or limit or

prohibit a nonparty's remote electronic access to a court filing. Fed. R.Crim. P.

49.1(e).

      The Unredacted Exhibits contain numerous instances of Pieron's social-

security number, birth date, home address, and private financial information. The

volume of such records would make effective redaction difficult. See United States

v. Threadgill, No. 3:11-CR-86, 2012 WL 5384813, at *4 (E.D. Tenn. Nov. 1,

2012)(“ [U]nderstanding the burden of examining thousands of pages for

redactable content, the Court further orders that the documents that contain

financial-account information be FILED UNDER SEAL”). Defendant therefore

requests that he be allowed to file these materials under seal




                                           9
Case 1:18-cr-20489-TLL-PTM ECF No. 64 filed 05/15/19       PageID.1252    Page 10 of 11



                                  CONCLUSION

       For the foregoing reasons, Pieron respectfully requests that it be allowed to

 file under seal the Unredacted Exhibits, as well as Pieron’s response to the

 government’s tax position, as described above.


                                        Respectfully submitted,

                                        HONIGMAN LLP



                                        By: /s/ Patrick J. Hurford
                                        Patrick J. Hurford (P82903)
                                        660 Woodward Avenue
                                        Detroit, MI 48226-3506
                                        313.465.7000
                                        phurford@honigman.com
 Dated: May 15, 2019




                                          10
Case 1:18-cr-20489-TLL-PTM ECF No. 64 filed 05/15/19        PageID.1253   Page 11 of 11



                           CERTIFICATE OF SERVICE


       I hereby certify that on May 15, 2019, I electronically filed the foregoing

 paper with the Clerk of the Court using the ECF system, which will send notification

 of such filing to all counsel of record.



                                            Respectfully submitted,

                                            /s/ Patrick J. Hurford
                                            Patrick J. Hurford
                                            Honigman LLP
                                            660 Woodward Ave.
                                            Detroit, MI 48226
                                            313.465.7000
                                            phurford@honigman.com




                                             11
